Case
  Case
     3:13-cr-00532-MO
        3:13-cr-00532-MODocument
                         Document763
                                   1 Filed
                                      Filed11/07/13
                                            08/23/19 Page
                                                      Page1 13
                                                            of 38
                                                               of 57
 Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 1 of 26




                                                                       Page 13
Case
  Case
     3:13-cr-00532-MO
        3:13-cr-00532-MODocument
                         Document763
                                   1 Filed
                                      Filed11/07/13
                                            08/23/19 Page
                                                      Page2 14
                                                            of 38
                                                               of 57
 Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 2 of 26




                                                                       Page 14
Case
  Case
     3:13-cr-00532-MO
        3:13-cr-00532-MODocument
                         Document763
                                   1 Filed
                                      Filed11/07/13
                                            08/23/19 Page
                                                      Page3 15
                                                            of 38
                                                               of 57
 Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 3 of 26




                                                                       Page 15
Case
  Case
     3:13-cr-00532-MO
        3:13-cr-00532-MODocument
                         Document763
                                   1 Filed
                                      Filed11/07/13
                                            08/23/19 Page
                                                      Page4 16
                                                            of 38
                                                               of 57
 Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 4 of 26




                                                                       Page 16
Case
  Case
     3:13-cr-00532-MO
        3:13-cr-00532-MODocument
                         Document763
                                   1 Filed
                                      Filed11/07/13
                                            08/23/19 Page
                                                      Page5 17
                                                            of 38
                                                               of 57
 Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 5 of 26




                                                                       Page 17
Case
  Case
     3:13-cr-00532-MO
        3:13-cr-00532-MODocument
                         Document763
                                   1 Filed
                                      Filed11/07/13
                                            08/23/19 Page
                                                      Page6 18
                                                            of 38
                                                               of 57
 Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 6 of 26




                                                                       Page 18
Case
  Case
     3:13-cr-00532-MO
        3:13-cr-00532-MODocument
                         Document763
                                   1 Filed
                                      Filed11/07/13
                                            08/23/19 Page
                                                      Page7 19
                                                            of 38
                                                               of 57
 Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 7 of 26




                                                                       Page 19
Case
  Case
     3:13-cr-00532-MO
        3:13-cr-00532-MODocument
                         Document763
                                   1 Filed
                                      Filed11/07/13
                                            08/23/19 Page
                                                      Page8 20
                                                            of 38
                                                               of 57
 Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 8 of 26




                                                                       Page 20
Case
  Case
     3:13-cr-00532-MO
        3:13-cr-00532-MODocument
                         Document763
                                   1 Filed
                                      Filed11/07/13
                                            08/23/19 Page
                                                      Page9 21
                                                            of 38
                                                               of 57
 Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 9 of 26




                                                                       Page 21
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         1022
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 10 of 26




                                                                      Page 22
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         1123
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 11 of 26




                                                                      Page 23
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         1224
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 12 of 26




                                                                      Page 24
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         1325
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 13 of 26




                                                                      Page 25
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         1426
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 14 of 26




                                                                      Page 26
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         1527
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 15 of 26




                                                                      Page 27
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         1628
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 16 of 26




                                                                      Page 28
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         1729
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 17 of 26




                                                                      Page 29
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         1830
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 18 of 26




                                                                      Page 30
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         1931
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 19 of 26




                                                                      Page 31
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         2032
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 20 of 26




                                                                      Page 32
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         2133
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 21 of 26




                                                                      Page 33
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         2234
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 22 of 26




                                                                      Page 34
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         2335
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 23 of 26




                                                                      Page 35
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         2436
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 24 of 26




                                                                      Page 36
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         2537
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 25 of 26




                                                                      Page 37
Case
 Case3:13-cr-00532-MO
       3:13-cr-00532-MO Document
                         Document763
                                  1 Filed
                                     Filed11/07/13
                                           08/23/19 Page
                                                      Page
                                                         2638
                                                            of of
                                                               3857
Case 4:19-cr-00269-DCN Document 1-2 Filed 08/23/19 Page 26 of 26




                                                                      Page 38
